DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 13,14 are objected to because of the following informalities:  the dependency of these claims is to cancel claims 1-2.  For examining purpose, the examiner will consider claim 13 to be dependent to claim 12 and claim 14 to be dependent to claim 13.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmerman (US 20070044735 A1) in view of Curtis (US 20120186537 A1).
 	For claim 12, Zimmerman teaches a harness assembly comprising: 
a front harness (14); 
a rear harness (12) having an upper waist band section (16) and a lower waist band section (18) coupled to the upper waist band section, a first hind leg strap (20a) having a first end coupled to the upper waist band section (fig. 1, end of ref. 20a that attaches to ref. 16) and a second end (fig. 1, end of ref. 20a that attaches to ref. 18) coupled to the lower waist band section, and a second hind leg strap (20b) having a first end (fig. 1, end of ref. 20b that attaches to ref. 16) coupled to the upper waist band section and a second end (fig. 1, end of ref. 20b that attaches to ref. 18) coupled to the lower waist band section, and 
a lifting leash (42) coupling the front harness to the rear harness.  
However, Zimmerman is silent about the first hind leg strap having the first end coupled to the upper waist band section and the second end coupled to the upper waist band section, and the second hind leg strap having the first end coupled to the upper waist band section and the second end removably and rotatably coupled to the upper waist band section; and a lifting leash coupling the front harness to the rear harness. 
Curtis teaches a harness assembly comprising a first hind leg strap (4) having a first end (fig. 3, end where ref. 11 is pointing at) coupled to an upper waist band section (2) and a second end (fig. 3, end where ref. 27 is pointing at) coupled to the upper waist band section, and a second hind leg strap (5) having a first end (fig. 4, end where ref. 12 is pointing at) coupled to the upper waist band section and a second end (fig. 4, end where ref. 28 is pointing at) removably and rotatably (removably by disengaging swivel lobster clasp 28, and rotatably because it is a swivel clasp) coupled to the upper waist band section.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first hind leg strap having the first end coupled to the upper waist band section and the second end coupled to the lower waist band section, and the second hind leg strap having the first end coupled to the upper waist band section and the second end coupled to the lower waist band section of Zimmerman with a first hind leg strap having a first end coupled to an upper waist band section and a second end coupled to the upper waist band section, and a second hind leg strap having a first end coupled to the upper waist band section and a second end removably and rotatably coupled to the upper waist band section as taught by Curtis, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of attachment means/methods would result in the same in that they would allow the hind leg straps to be removable from the upper waist band for ease of assembly/disassembly). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 13,14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmerman as modified by Curtis as applied to claim 1 above, and further in view of Chang (US 20060064949 A1).
For claim 13, Zimmerman as modified by Curtis teaches the harness assembly of claim 12, but is silent about wherein the second hind leg strap is removably and rotatably coupled to the upper waist band section through a coupler having a first portion with an anchor post and a second portion having a receiving opening releasably receiving the anchor post.  
Chang teaches a coupler having a first portion with an anchor post and a second portion having a receiving opening releasably receiving the anchor post (fig. 4) for a strap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a coupler a first portion with an anchor post and a second portion having a receiving opening releasably receiving the anchor post as taught by Chang as the preferred fastener or connector in the harness assembly of Zimmerman as modified by Curtis in order to provide ease of assembly/disassembly. Noting that Zimmerman stated in para. 0030 that the user can use a variety of different types of fastener to fasten the straps 20a,20b to the waist band. 
For claim 14, Zimmerman as modified by Curtis and Chang teaches the harness assembly of claim 13, and further teaches wherein the coupler is movable relative to the upper waist band section (such would result from the combination of Zimmerman as modified by Curtis and Chang).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10238091 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and US 10238091 B2 call for aharness assembly comprising: a front harness; a rear harness having an upper waist band section and a lower waist band section coupled to the upper waist band section, a first hind leg strap having a first end coupled to the upper waist band section and a second end coupled to the upper waist band section, and a second hind leg strap having a first end coupled to the upper waist band section and a second end removably and rotatably coupled to the upper waist band section, and a lifting leash coupling the front harness to the rear harness, wherein the second hind leg strap is removably and rotatably coupled to the upper waist band section through a coupler having a first portion with an anchor post and a second portion having a receiving opening releasably receiving the anchor post, wherein the coupler is movable relative to the upper waist band section.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,7 of U.S. Patent No. US 11122776 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and US 11122776 B2 call for aharness assembly comprising: a front harness; a rear harness having an upper waist band section and a lower waist band section coupled to the upper waist band section, a first hind leg strap having a first end coupled to the upper waist band section and a second end coupled to the upper waist band section, and a second hind leg strap having a first end coupled to the upper waist band section and a second end removably and rotatably coupled to the upper waist band section, and a lifting leash coupling the front harness to the rear harness, wherein the second hind leg strap is removably and rotatably coupled to the upper waist band section through a coupler having a first portion with an anchor post and a second portion having a receiving opening releasably receiving the anchor post, wherein the coupler is movable relative to the upper waist band section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643